337 F.2d 784
UNITED STATES of America, Appellee,v.Langhorne Carter RORER and Francis A. Simpson, Jr., Appellants.
No. 9496.
United States Court of Appeals Fourth Circuit.
Argued October 7, 1964.
Decided October 12, 1964.
Certiorari Denied February 1, 1965.

See 85 S. Ct. 717, 721.
James Heinz, Manassas, Va., for appellant Simpson.
James P. Davenport, Washington, D. C., for both appellants.
John A. K. Donovan, Falls Church, Va. (Donovan, Turnbull & Brophy, Falls Church, Va., on brief), for appellant Rorer.
Plato Cacheris, Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., and Edward T. Joyce, Atty., Dept. of Justice, on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and GORDON, District Judge.
PER CURIAM.


1
As the record discloses to us no error of substance in the trial, and evidence adequate to sustain the verdict, we affirm.


2
Affirmed.